                                       3:18-cv-03205-SLD-JEH
                                                    ILUNOIS DEPARTMENT OF#CORRECTIONS
                                                                            34-5 Page 1 of 1
                                                                      OFFENDER'S GRIEVANCE                                                                                            E-FILED
                                                                                                                            Thursday, 08 October, 2020 05:47:31 PM
                                                 Offender:
                                                                                                                                       Clerk, U.S. District Court, ILCD
Date:
                                                 (Please Pfinl)

Presen t Facility:
                    'T(_'(~
NATURE OF GRIEVANCE:

      0      Personal Property                   0      Mail Handling      0 Restoration of Good nme                          0    ADA Disa]lifY~~l!1glQdation
      ~ Staff Conduct                            D      Dietary            O Medical Treatment                                0    HIPAA       1!,\.tr:.\\.,..1c.11V.Et i
      0 Transfer Denial by Facility              D      Transfer Denial by Transfer Coordinator                               0    Other   <••a<ifyt . n1:- - - -
                                                                                                                                                     u -C     21 2017
      0      Disciplinary Report: _ _        .....,.,__=-....,____
                                               Daleo/Report                                                            Facllltywhoro issuec/
                                                                                                                                               ADl\4JN1:...n
                                                                                                                                               REVIEW
                                                                                                                                                                      .
                                                                                                                                                                    ,-.;1-, I   !VE
                                                                                                                                                                  8
            Note:      Protective Custody Denials may be grieved Immediately via the local administration on the protective custody status notilicati~ .ARO

Complete: Attach a copy of any pertinent document {such as a Olscfpllnary Report, Shakedown Recor<~ etc.) and send to:
            Counselor, unless the Issue involVes discipline, is deemed an emergency, or Is subject to direct review by the Administrative Review Board.
            Grievance Officer, only if the issue involves discipline at the present f acility or Issue not resolve<! by Counselor.
            Chief Administrative Offlci,r, only~ EMERGENCY grtevence.
            A d minlctralivo Roviow Board, only if the i~sue invOMa~ trOMfor donial by U,. Tr~ntfer Coordinator, prot•ctiv• cu•tody, lnvolunta,y
            administration of psychotropic drugs, issues from another facirty except personal property issues, or Issues not resolved by the Chief
            Adm inistrative Officer.

Summary of G rievance                                                                                                                                                           ion
f re




                                                                                               /           I                   /
                    O,x ~/u_,i"/))-1,j (~~ ,.;...., ,.,( c•   ('' c,/   I/(>'~,,,/      C   £?:r,~·<J r [,, I,; ·. ,1J.,,1         0/4c,l1h ;,,...,,.;,., ,;;:- 6v




Relief Requested:           :Z"hA/ ,1;/ ;;;{/ f/.,Sj.d,,,,.~- il.❖4      /J:J ,•Y'u,1,,m/ /Lw{ /1.)5{ .1,,;/ / fJdlc.:;r,                         n ,;,   LI
                                                                                                         ✓      ,,f   r/l../ _{,-/ / , I ·, -   c· .//4 S
                                                                                                                                   /
                      Jl.
181       Check only if this Is an EMERGENCY grievance due to a substanUal risk of Imminent personal inju,y or other serious or ltreparable harm l o self.




                                          Offender's Sigoatv<e
                                                                     (Continue on r-eversa side ii necessary)


                                                                  Counselor's Response {If applicable)
Date
Received: - - - ' - - - ----''-----                      D    Send directly lo Grievance Officer             0        Outside Jurisdiction of this faclllty. Send to
                                                                                                                      Administrative Review Board, P.O. Sox 19277,
                                                                                                                      Springfield, IL 62794-9277

Response: - - - - - - - - - -- - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - - -




                               Prinl CoonseAor's Nama                                                   Counselor's Signature                        Dale or Response



                                                                        EMERGENCY REVIEW

Date
Received: ____,__ __,___ _ __                             Is this determined to be of an emergency nature?              0   Yes; expedite emergency grievance
                                                                                                                        0    No; an emergency is net substanliated.
                                                                                                                        Offender should submit this grievance
                                                                                                                        In the normal manner.



                                           Chief Admlnislratt.ve Offk:efs Signature                                                                       Date


Distribution: Master FIie; Offencler                                                  PAae 1                                                                DOC 0 0 46 (812012)


                                                        Cobbs v. Watson (18-3205) IDOC Document No.: 000140
